Name: 92/272/EEC: Council Decision of 29 April 1992 on the dissemination and exploitation of knowledge resulting from the specific programmes of research and technological development of the Community
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  research and intellectual property;  technology and technical regulations;  European construction;  documentation
 Date Published: 1992-05-23

 Avis juridique important|31992D027292/272/EEC: Council Decision of 29 April 1992 on the dissemination and exploitation of knowledge resulting from the specific programmes of research and technological development of the Community Official Journal L 141 , 23/05/1992 P. 0001 - 0010COUNCIL DECISION of 29 April 1992 on the dissemination and exploitation of knowledge resulting from the specific programmes of research and technological development of the Community (92/272/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130q (2) thereof, Having regard to the proposal from the Commission(1) , In cooperation with the European Parliament(2) , Having regard to the opinion of the Economic and Social Committee(3) , Whereas Article 130g (c) of the Treaty states that the Community, complementing the activities carried out in the Member States, is to carry out activities for the dissemination and optimization of the results of activities in Community research, technological development and demonstration; Whereas the second paragraph of Article 130k of the Treaty stipulates that the Council shall define the detailed arrangements for the dissemination of knowledge resulting from the specific programmes; Whereas the Treaty establishing the European Coal and Steel Community stipulates that the Commission is to carry out activities in the coal and steel sector which do not form part of the Framework Programme for research and technological development, the results of which must be disseminated and used by means of suitable separate activities, using the resources of the ECSC 'operating budget'; Whereas, by its Decision 90/221/Euratom, EEC(4) , the Council adopted a third Framework Programme for Community activities in the field of research and technological development (1990 to 1994), specifying, inter alia, the activities to be pursued for developing the scientific knowledge and technical know-how needed by the Community and providing that the detailed arrangements for the dissemination of the knowledge gained, in particular the definition and the implementation of the centralized action, should be the subject of a Council Decision; Whereas, pursuant to Article 4 and Annex I of Decision 90/221/Euratom, EEC, the amount deemed necessary for the whole Framework Programme includes an amount of ECU 57 million for the exploitation and dissemination of knowledge resulting form the specific R & D programmes; Whereas the Euratom Treaty contains detailed provisions for the dissemination of information which apply, inter alia, to nuclear research programmes; Whereas the decisions relating to the research and training programmes in the fields of controlled thermonuclear fusion (1990-1994) and nuclear fission safety (1990-1994), together with the activities undertaken by the Joint Research Centre in the field of nuclear research, envisage that the amount estimated as necessary as the contribution of these programmes to the present centralized action for the dissemination and exploitation of results is ECU 6,57 million; Whereas the dissemination of knowledge and exploitation of results should be dealt with in a coherent manner; Whereas it is necessary to ensure the coherence of schemes for disseminating the knowledge resulting from specific programmes in the Framework Programme; whereas such coherence must be based on general rules which guarantee the protection of the legitimate interests of the public and private contracting parties and of the rights linked to the obtaining and exploitation of the results, as well as their exploitation in conformity with the Community's interests, in particular with respect to its economic and social cohesion; Whereas, in order to improve the insertion of Community research into a broader context and to optimize the utilization of the knowledge which results from it, it is important that the centralized action should both intensify its emphasis on the research-industry interface and widen its scope to the research-science and research-society interfaces; Whereas it is desirable to cooperate with existing networks for the dissemination and the promotion of innovation and to encourage new networks where these do not exist; Whereas links with complementary mechanisms for downstream exploitation should also be developed, in particular with the Eureka initiative; Whereas, in the context of this action, an assessment should be made of the economic and social impact as well as of any eventual technological risks; Whereas basic research in the field of the dissemination and exploitation of R & D knowledge must be encouraged throughout the Community; Whereas, in addition to the specific programme concerning human resources an mobility, it is necessary to encourage the training of research workers in the context of this action; Whereas Decision 90/221/Euratom, EEC provides that a particular aim of Community research must be to strengthen the scientific and technological basis of European industry and to encourage it to become more competitive at international level; whereas it also provides that Community action is justified where research contributes, inter alia, to the strengthen of the economic and social cohesion of the Community and to the promotion of its overall harmonious development, while being consistent with the pursuit of scientific and technical excellence; whereas the present action is looked upon as contributing to the achievement of these objectives; Whereas small and medium-sized enterprises (SMEs) should be involved to the maximum extent possible in this action; whereas account should be taken of their special requirements, without prejudice to the scientific and technical quality of the programme; Whereas, in accordance with Article 130g of the Treaty, the Community's activities aimed at strengthening the scientific and technological basis of European industry and encouraging it to become more competitive include promoting cooperation on research and technological development with third countries and international organizations; whereas such cooperation may prove particularly beneficial for the development of this action; Whereas the Scientific and Technical Research Committee (Crest) has delivered its opinion, HAS ADOPTED THIS DECISION: Article 1 1. The dissemination and exploitation of knowledge shall be carried out as part of the specific programmes and by means of a centralized action. 2. The centralized action, as defined in Annex I, shall ensure overall coordination and coherence in the field covered by the Framework Programme. It is adopted for the period running from 29 April 1992 to 31 December 1994. Article 2 1. The amount of Community expenditure deriving from the levies on the funds estimated as necessary for the execution of the specific programmes, with a view to the implementation of the centralized action established by this Decision, is estimated at ECU 57 million, including expenditure on staff and administration amounting to ECU 9 million. 2. An indicative allocation of funds is set out in Annex II. 3. If the Council takes a decision pursuant to Article 1 (4) of Decision 90/221/Euratom, EEC, this Decision shall be adapted accordingly. Article 3 Detailed rules for the implementation of the programme and the amout of the Community's financial contribution are set out in Annex III. Article 4 1. In the course of the second year of the implementation of the action, the Commission shall review it and send a report on the results of its review ot the European Parliament, the Council and the Economic and Social Committee; the report shall be accompanied, where necessary, by proposals for amendment of the action. 2. At the end of the action, an evaluation of the results achieved shall be conducted for the Commission by a Group of independent experts. The Group's report, together with the Commission's comments, shall be submitted to the European Parliament, the Council and the Economic and Social Committee. 3. The reports referred to in paragraphs 1 and 2 shall be established having regard to the objectives set out in Annex I to this Decision and in accordance with Article 2 (4) of Decision 90/221/Euratom, EEC. Article 5 1. The Commission shall be responsible for the implementation of the action. 2. A work programme shall be drawn up in accordance with the aims set out in Annex I and updated where necessary. It shall set out the detailed objectives and types of projects to be undertaken, and the financial arrangements to be made for them. The Commission shall make calls for proposals for projects on the basis of the work programme. Article 6 For the execution of this action, insofar as it relates to the specific programmes based on Article 130q (2) of the Treaty, the Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The Chairman shall not vote. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expiry of a period of three months from referral of the matter to the Council, the latter has not acted, the proposed measures shall be adopted by the Commission. Article 7 1. The procedure laid down in Article 6 shall apply to: - the preparation and updating of the work programme referred to in Article 5 (2), - the contents of the calls for proposals, - the assessment of the projects proposed and the estimated amount of the Community's contribution to them, where this amount exceeds ECU 150 000, - departures from the general rules set out in Annex III, - any adaptation of the indicative breakdown of the amount set out in Annex II, - the measures to be undertaken to evaluate the action, - measures for implementing the rules laid down in Article 8. 2. Where, pursuant to the third indent of paragraph 1, the amount of the Community contribution is less than or equal to, ECU 150 000, the Commission shall inform the committee of the projects and concerted actions and of the outcome of their assessment. The Commission shall also inform the committee of the implementation of the accompanying measures referred to in Annex III. Article 8 For the execution of this action, insofar as it relates to the dissemination and exploitation of knowledge resulting from the specific programmes based on Article 130a (2) of the Treaty, hereinafter referred to as 'knowledge', the following rules, while respecting pre-existing rights, shall apply: (a) the knowledge resulting from work undertaken directly or the cost of which is wholly supported by the Community shall in principle be the property of the Community. The knowledge resulting from work under a shared-cost contract shall be the property of the contractors who carry out the work. They shall agree between themselves on particular arrangements for such ownership; (b) knowledge which could be used in an industrial or commercial application, if its nature justifies such a measure, shall be protected in any appropriate form to the extent required in the light of the interests of the Community and its co-contractors and in accordance with any applicable legislation or convention; (c) the Community and its co-contractors shall be required to exploit the knowledge in their possession, or have it exploited, in conformity with the Community's interests and taking full account of the objective of strengthening the international competitiveness of European industry and the economic and social cohesion in the Community; (d) knowledge belonging to the Community shall be made available to its co-contractors and to interested third parties established in the Community who undertake to exploit it, or have it exploited, in conformity with the Community's interests. Such provision of knowledge may be subject to appropriate conditions, particularly concerning the payment of fees. All contractors shall make the knowledge in their possession, together with any information necessary for its use, available to the co-contractors and to interested third parties under contractually defined conditions, provided that the interests of the Community and the legitimate interests of its co-contractors are safeguarded; (e) the Commission shall ensure that knowledge suitable for dissemination according to the contractual terms is disseminated or published either by the Commission itself or by its co-contractors, without any restriction other than those imposed by the need to safeguard intellectual and industrial property, confidentiality or legitimate commercial interests. The Commission shall lay down the arrangements for implementing the rules laid down in the first subparagraph of this Article, in accordance with the procedure described in Article 6. Article 9 This Decision is addressed to the Member States. Done at Luxembourg, 29 April 1992. For the Council The President Luis VALENTE DE OLIVEIRA (1) OJ No C 53, 28. 2. 1991, p. 39. (2) OJ No C 13, 20. 1. 1992, p. 75; and Decision of 8 April 1992 (not yet published in the Official Journal). (3) OJ No C 339, 31. 12. 1991, p. 90. (4) OJ No L 117, 8. 5. 1990, p. 28. ANNEX I OBJECTIVES AND TECHNICAL CONTENT The general aim of the centralized action for the dissemination and exploitation of knowledge resulting from Community research activities, carried out under this action, is to give specific added value to the R & D activities which are the subject of the third Framework Programme for 1990 to 1994. On the one hand, it provides the necessary continuity for some of the measures carried out under the Value programme; on the other, it introduces new topics concerned particularly with the repercussions of research and technological development activities and their results on society as a whole. This centralized action is to be conducted in accordance with the following guiding principles. (a) Horizontality Measures to publish and utilize research results must apply to the whole range of Community R & D activities, covered by the Community Framework Programme, irrespective of the nature of programmes, the persons involved and the administrative authorities responsible. This criterion will be implemented through coordination and liaison between RTD specific programmes and the centralized action. (b) Internal complementarity The centralized action will coordinate and supplement the measures taken under the specific RTD programmes. It will also concentrate on activities requiring special infrastructure and skills (computerized information systems, a network of 'relay stations', etc.) or special capabilities for transferring know-how to fields of activity in other disciplines. (c) Subsidiarity The centralized action will build on the synergies between decentralized (public and private) and Community R & D activities and is designed, in conjunction with other Community measures and in cooperation with the national and regional authorities responsible, to establish a coherent mechanism for the utilization and transfer of the technologies and the know-how obtained from research and technological development, using, wherever possible, the existing structures in Member States. As far as the content of the present action is concerned, those measures already launched to forge closer links between research and industry will be supplemented by other new measures designed to forge closer links between research and society and between research and the scientific community. These are measures which reflect the new scientific and technological objectives and constraints set by society and its institutions, and the increasing interest in the interdisciplinary approach to research and technological development activities. At this stage, and now that its activities are more developed, this centralized action will incorporate these new topics into its conceptual and operational framework. Detailed objectives for the centralized action, including measurable targets and milestones, will be described in workplans, which will be submitted annually to the committee. I. RESEARCH-INDUSTRY INTERFACE The aim is to help to improve the international competitiveness of Europe's industry in accordance with the provisions of the Traty by means od specific projects designed to maximize the impact of Community R & D activities on industry as a whole. For this purpose, the networks and partnerships between companies and laboratories from the different countries which result from the Community R & D programmes constitute an important element of the mechanism set up for the dissemination and exploitation of their results. It is up to companies, first and foremost, to make good use of the results and to protect these results as necessary. Cooperation between universities and industry is encouraged within the framework of specific programmes. The centralized action will help organizations involved in Community RTD projects to protect their findings in certain cases where, for example, they lack the necessary expertise and are unable to obtain this through the usual national and commercial channels, and at the same time help them to exploit and promote such findings. The following measures are proposed: I.1. New channels of information (a) Network of relay centres A network of relay centres will be set up to promote the dissemination and exploitation of Community R & D results, while taking into account, and building on, the existing structures in Member States designed for the same purpose. The relay centres will have special access to Community information, under the control of the Commission, and will have as their main task the tailoring and interpretation of this information to local needs, especially in relation to companies, particularly SMEs, universities and research institutes. The specific needs of the more peripheral and least-favoured areas of the Community will also be taken into account. While giving full consideration to local needs and circumstances, the following activities, inter alia may be undertaken by the relay centres: - the dissemination of information on Community programmes and calls for proposals; - identification of opportunities for participation in Community R & D programmes, and general guidance to candidates in the preparation of proposals, - facilitating the interpretation and dissemination of Community programme results for target audiences and local firms, - promotion of the exploitation of the research results with potentially interested enterprises, - assistance to organizations which have produced results in the identification of exploitation opportunities at a European level and market research possibilities, - providing information on specialized agencies dealing with intellectual property and legal protection of results, - providing information on possibilities for financial support. Competent national authorities and the scientific, technical and industrial community will help the Commission to select the relay centres in the Member States and to define their specific tasks. The relay centres will, at the outset, analyse current practice on dissemination and exploitation, identify new approaches, where necessary, and formulate a Plan of Action with specific targets. I.1. (b) Basic Service A user-friendly computerized information service called Cordis will become available in 1992. After 1992, and depending on the results of a detailed evaluation, the aim of the centralized action will be to update and expand the Cordis information service. The service could provide new functions and continue to expand using new sources of information, harmonize and/or integrate databases, use electronic storage devices (CD-ROM and video discs) and develop user-friendly systems for electronic data exchange in cooperation with related Community programmes. The development of computerized methods does not exclude the use of more traditional methods such as the publication of bulletins and bibliographies which will provide wider access to information services. I.2. Utilization of results This activity, which was already started in the Value programme, should be extended to the new fields covered by the Framework Programme and developed in line with the results that become available in the years ahead. This means utilizing the research and development results of which the Community is the owner and, where needed, helping to utilize the results of research and development projects undertaken on a shared-cost basis. In the latter case, the aim will be to help contractors who do not have sufficient expertise, in particular the universities, research institutes and SMEs, to take advantage of the results of their research and development work and to help them to use the Community R & D results made available. The work to be undertaken could take different forms, depending on each specific case, as follows: - identifying, controlling and appraising the results of research in order to develop and target utilization plans, - finding licensees, including for the JRC and, more generally, parties interested in utilizing results, - providing adequate financing support for studies or tests and experimental developments. This word will be carried out with the help of outside experts and competent organizations in the Member States. I.3. Protection of results The protection of results belonging to the Community and management of the patents portfolio that it holds will be continued, as in the past, through systematic examination of the final reports and results obtained by the JRC. The activities described below, which have already been started in the Value programme, will be developed more intensively by the centralized action. Those universities, research centres and SMEs which do not have access to patenting expertise will, on request, be provided with aid by the centralized action. It will supply expertise on patents and financial support limited to the costs of searches for prior claims to novelty and first patent applications. Public awareness campaigns may also be organized on the importance of protection results for the research scientists participating in community R & D programmes. I.4. Promotional activities Promotion on the results could take the following form: - financial support for organizations making an active contribution to the promotion of results and, in general, for organizations within a transnational network set up in order to facilitate, promote and coordinate access to Community programmes, - organization of seminars, conferences and other means of communication, including in association with the respective bodies in the Member States and, in particular, with the 'relay centres', - attendance of trade fairs. Specific activities are planned to provide economic and social cohesion in regions where dissemination and utilization structures do not exist or are still in their infancy. II. INTERFACE BETWEEN RESEARCH AND THE SCIENTIFIC COMMUNITY The objective of the activities under this heading is to contribute to interdisciplinary reflection in relation to research, its methods, problems and impact. Such activities will be structured around the following four areas: II.1. General context of research The aim is to study the constraints and/or opportunities for the dissemination and exploitation of R & D activities applying the disciplines of law, political sciences, social and human sciences. Examples of topics to be considered could be: - history and comparative analysis of public and private research structures, - aspects of civil and public law, mainly in respect of intellectual property rights, - international rules on scientific and technological information. II.2. Communication of research The objective is to improve the communication of research towards its various users, by obtaining a better understanding of communication patterns. Disciplines of a sociocultural nature will play an important role in those studies. Therefore, findings in certain disciplines, such as logic, semiotics, epistemology and cognitive sciences, will be applied to the analysis and development of the communication of research. II.3. Economics of research Macroeconomic instruments and business sciences must be used to determine the optimum use of resources to be channelled into research as part of general economic development objectives and company objectives. Taking account also of studies conducted in other contexts, the cost/benefit aspects of the cycle of research and development, and the economic obstacles to its exploitation, will be examined, in particular with a view to main optimal use of the financial resources allocated under the third Framework Programme. II.4. Management of research The overall objective is to promote knowledge of best practice in the management of R & D in order to contribute to better exploitation of results. Management studies will help with the organization of research and laboratory management. They can make a contribution to project management, administrative procedures and methods of management. Particular attention will be paid to subjects relating to decentralized management and making more efficient use of human resources in the departments which manage research. Comparative studies will be conducted on the different management models used by universities and idustrial research institutes. III. INTERFACE BETWEEN RESEARCH AND SOCIETY This heading covers measures designed to identify and study the impact on society of the new scientific and technological knowledge acquired as a result of Community activities, especially where the interaction between science and technology, on the one hand, and society, on the other, is particularly critical. The aim is to spread scientific know-how widely through Europe in order to seek to ensure that changes in the contemporary approach to science are compatible with developments in society. To this end, it should take its place in an efficient interactive process consisting of the following stages: research, research results, public perception and reaction, assessment of social impact, modification of research activities where necessary. In order to ensure that this procedure works effectively, close links will have to be forged across the board with the specific study programmes developed prior to the policy-making process. Wherever possible, activities will be based on the work of, and executed in close coordination with, existing organizations in the Member States. The centralized action will be in three parts. III.1. Contribution to assessment of the social impact of science and technology In conjunction with the more specific ativities provided for in the individual specific programmes and with the activities of the Monitor programme, more general 'technology assessment' schemes will be developed. Those areas which will be specially monitored and studied are not only those which relate to the exploitation of new technologies affecting health, safety and the environment, but also ethical and legal questions relating to the exploitation of results. III.2. Communication with the public The centralized action will make use of channels of communication, particularly the mass media, to provide information for the public, building on existing structures in Member States. Where appropriate, use could be made of the relay centres mentioned under I.1. (a). III.3 Analysing public demand and new requirements In conjunction with other programmes concerned, including the Monitor programmes(1) , the centralized action will provide studies and surveys designed to identify the latest social needs, through its direct contact with actual or potential users of the knowledge resulting from R & D programmes. (1) Decision 89/414/EEC of 27 June 1989 (OJ No L 200, 13. 7. 1989, p. 38). ANNEX II INDICATIVE BREAKDOWN OF EXPENDITURE (ECU million) I. Research-industry interface 50 II. Research-scientific community interface 4 III. Research-society interface 3 57 (1) (1) Including expenditure on staff amounting to ECU 4 million and administrative expenditure totalling ECU 5 million. The breakdown between different areas does not exclude the possibility that projects could cover several areas. ANNEX III RULES FOR IMPLEMENTING THE ACTION 1. The Commission will implement the action on the basis of the scientific and technical content described in Annex I. It will apply the accumulated experience and best practice of both European and international experts in this field. 2. The rules for implementing the action, referred to in Article 3, comprise projects, concerted actions and accompanying measures. Selection of projects must take account of the criteria listed in Annex III to Decision 90/221/Euratom, EEC and of the objectives set out in Annex I to this programme. - Projects The projects will be the subject of shared-cost contracts and Community financial participation which will not normally be more than 50 %. Universities and other research centres participating in shared-cost projects will have the option of requesting, for each project, either 50 % funding of total expenditure or 100 % funding of the additional marginal costs. Shared-cost projects must, as a general rule, be carried out by participants established in the Community, for example universities, reseach organizations and industrial firms, including small and medium-sized enterprises. Contracts relating to shared-cost projects must as a general rule be concluded following a selection procedure based on calls for proposals published in the Official Journal of the European Communities. - Concerted actions Concerted actions consist of action by the Community to coordinate the individual activities carried out in the Member States. They may benefit from funding of up to 100 % of coordinating expenditure. - Accompanying measures The accompanying measures referred to in Article 7 will in particular be implemented through: - the organization of seminars, workshops and scientific conferences; - internal coordination through the creation of integrating groups; - independent scientific and strategic evaluation of the operation of the projects and the action; - contribution to studies and enquiries.